Exhibit 10.67

         
(NOVARTIS LOGO) [b78698b7869805.gif]
  Anthony Hoerning
Head Alliance Management,
General Medicines   Novartis Pharma AG
Global Business
Development & Licensing
Novartis Campus
Forum 2-5.29
CH- 4056 Basel
              Ph: +41 61 324 8323
Fax:+41 61 696 7179
email: anthony.hoerning@novartis.com

EMISPHERE TECHNOLOGIES, INC.
240 Cedar Knolls Road
Cedar Knolls, New Jersey 07927
USA
Attention: Mr. Michael Novinski, President
25 November 2009
Dear Sirs,
We refer to the Convertible Promissory Note Due December 1, 2009 (“Note”) issued
by Emisphere Technologies, Inc. (“Issuer”) to Novartis Pharma AG (“Initial
Holder”). Unless otherwise indicated herein, all capitalized terms used in this
letter have the meaning set forth in the Note.
We hereby agree to extend the Maturity Date of the Note until the earlier to
occur of:
(a) 26 February 2010,
(b) the date on which any other creditor of the Issuer takes any action to
declare default, accelerate or otherwise pursue any remedy with respect to any
amount it asserts is due to it by Issuer; and
(c) the date on which any entity holding any security interest over any assets
of the Issuer takes any action to exercise such security or any part of such
security.
For clarity:
(i) all other terms and conditions, including, without limitation, Sections 1,
5, 6, 10 and 11, of the Note shall remain in full force and effect throughout
such extension; and
(ii) this letter does not constitute a waiver of any rights of the Initial
Holder under the Note, including, without limitation, any rights which may have
arisen with respect to any Event of Default or Acceleration Event that has
occurred prior to the date of this letter and any other Event of Default or
Acceleration Event specifically referred to in the letter from the Initial
Holder to the Issuer dated October 16, 2009.
In accordance with Section 7 of the Note, please confirm your agreement to the
foregoing by signing and returning to us a copy of this letter.
Sincerely,

             
/s/ Anthony Hoerning
           
 
           
 
           
/s/ Michael V. Novinski
      /s/ Sarah Clements    
 
           
 
      Sarah Clements    
 
      Head Legal General Medicines
(IID, NSO & Established Medicines)    

